Citation Nr: 1419450	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By this rating action, the RO denied service connection, in part, for a low back disability.  The Veteran appealed this rating action to the Board.

In January 2013, the Board remanded the issue on appeal to the RO for additional development.  Specifically, to obtain outstanding Social Security Administration (SSA) records and to afford the Veteran a VA examination to determine the etiology of his claimed low back disability.  The requested development has been completed and the matter has returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's May 1968 enlistment examination report does not contain any notation of any chronic low back disability and his spine was contemporaneously evaluated as "normal;" thus, the presumption of soundness attaches with respect to spine. 

2.  A low back disability was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted with regard to a low back disability.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003). 

2.  A low back disability was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 169  (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The RO, in part, notified the Veteran via a November 2008 letter of the criteria for establishing his claim for service connection for a back disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the Dingess elements with respect to this claim.  The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has also fulfilled its duty to assist.  The RO/AMC has obtained the Veteran's service treatment records (STRs) and VA and private outpatient treatment and examination records.  The Veteran has presented written arguments in various documents submitted to VA in support of the claim decided herein.  In its January 2013 remand directives, the Board requested that the RO obtain outstanding SSA records and to schedule the Veteran for a VA examination to determine the etiology of his back disability.  A May 2013 VA Memorandum to the file reflects that all attempts to obtain the Veteran's SSA records had been exhausted and that further attempts were futile.  (See VA Memorandum to the File, dated in May 2013.  In February 2013, a VA examiner examined the Veteran and provided an opinion as to the etiology of his thoracolumbar spine disability.  (See February 2013 VA examination report, signed by a VA physician in March 2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case, when viewed collectively, is more than adequate.  The opinion was predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record, and physical examination and provided a sufficient evidentiary basis for the claim for service connection for a back disability.  The February 2013 VA physician provided answers to the specific medical questions asked by the Board in its January 2013 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a back disability has been met.



II. Laws and Regulations

Service Connection-general criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is a chronic disease.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been found to have degenerative arthritis of the lumbar spine.  Thus, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

III. Merits Analysis

The Veteran seeks service connection for a back disability.  He maintains that his current back disability is the result of having lifted a 100-pound wire coil during military service.  (See February 2013 VA examination report, page (pg.) 2)).  He maintains that although he had injured his back prior to service (picking up a barn door as a teenager), it had resolved prior to service entrance.  (Id. at pg. 3)

At the outset, the Board notes that the Veteran's May 1968  enlistment examination does not contain any notation of any chronic low back disability and his spine was contemporaneously evaluated as "normal;" thus, the presumption of soundness attaches with respect to spine.  The examiner noted that the Veteran had reported having experienced minor symptoms and that a work-up of the back in May 1968, to include x-rays and a physical evaluation, were negative for any back pathology.  Thus, the Board finds that the presumption of sound condition at service entrance in 1968 attaches with respect to the Veteran's spine. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013). Thus, his claim of entitlement to service connection for a back disability is one of direct incurrence, as opposed to aggravation of a pre-existing disability. 

The Board finds that the preponderance of the competent evidence of record does not show that the Veteran's back disability had its onset during military service or is otherwise etiologically related thereto. 

With regard to Shedden element number one (1), evidence of a current disability, December 2008 x-ray interpretations of the lumbar spine revealed age-related multi-level degenerative bony/disc disease.  (See December 2008 VA spine examination report). Based on all of the above, the Board finds that a current back disability exists, and Shedden element (1) is satisfied.


Regarding Shedden element number two (2), evidence of in-service injury or disease, the Veteran's service treatment records show that his spine was evaluated as "normal" at service entrance in May 1968.  On a Report of Medical History, dated in May 1968, the examining clinician noted that the Veteran had reported having injured his back lifting.  The examiner noted that the Veteran reported having experienced minor symptoms and that a work-up of the back in May 1968, to include x-rays and a physical evaluation, were negative for any back pathology. In early June 1971, the Veteran was noted to have had a lipoma on the right sacral area of his lumbar spine.  

In early to mid-August 1971, the Veteran complained of low back pain that radiated into his right leg and increased when he bent forward. Upon physical evaluation in early August 1971, the Veteran was mildly tender at the right sacroiliac joint.  The examining clinician entered a diagnosis of mild sprain.  Upon physical evaluation in mid-August 1971, the Veteran was found to have had a questionable pinprick in the L4 dermatome of the right lateral thigh.  X-rays of the lumbar spine were normal. The examining clinician entered an impression of rule out disc disease.  In late August 1971, the Veteran indicated that he had had low back pain for the previous six (6) months. He denied any specific injury to the low back. He related that he had pain that radiated down into his right leg.  A physical evaluation of the low back was positive for tenderness proximal to the right sacroiliac joint, dorsal rounding and heavy body weight. 

In late September 1971, the Veteran was seen at the orthopedic clinic. At that time, the examiner noted that the Veteran had experienced intermittent right lower back pain for the past several years.  The examiner noted that the Veteran had sustained two (2) pre-service injuries to his low back.  The Veteran indicated that prior to service, a local physician and orthopedic consultant had treated him for a muscle strain of the low back after he experienced a sudden onset of low back pain from having lifted a 600 pound door.  The Veteran reported that his low back discomfort reoccurred after he was involved in a pre-service motor vehicle accident.  After a physical evaluation of the Veteran's low back in September 1971, the examining clinician entered a diagnosis of chronic lumbar muscle strain.  He was instructed to continue with his weight loss and was prescribed medication.  The examiner stated that removal of the Veteran's lipoma [of the low back] would not have any beneficial effect at that time.  The Veteran returned to the orthopedic clinic in early October 1971.  He stated that he had complete relief of his back symptoms while on medication.  A November 1972 service discharge examination report reflects that the Veteran's low back was evaluated as "normal."  In the Notes section of the report, the examiner noted that the Veteran had occasional back pain every two (2) to three (3) months.  On an accompanying Report of Medical History, the Veteran indicated that he had had recurrent back pain. He described his overall health as good."  In view of the subjective complaints of low back pain and diagnosis of mild sprain and chronic lumbar muscle strain in August and September 1971, respectively, the Board finds that Shedden element number two, evidence of in-service injury, has been satisfied. 

The third Shedden element requires a causal relationship between the in-service incident and the Veteran's current back disability.  The Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's current back disability and military service, to include the clinical findings of mild sprain and chronic lumbar muscle strain in August and September 1971, respectively.  There are VA opinions that are against the claim.  

In December 2008, VA examined the Veteran to determine the etiology of his low back disability.  After review of the claims files which included a recitation of the Veteran's low back history, to include the history of his two (2) pre-service low back injuries, and a physical evaluation of the lumbar spine, the VA examiner diagnosed the Veteran with chronic low back pain that was associated with a previous diagnosis of degenerative joint disease.  The VA examiner provided the following opinion as to the etiology of the Veteran's low back disability, "[h]is current back condition is most likely due to his prior back injuries and his current morbid obesity.  I therefore cannot resolve this issue without mere speculation." The Board finds this opinion inadequate for several reasons.  First, the VA examiner denied the Veteran's claim on an aggravation basis.  The Board finds that the Veteran's claim is not one based on aggravation, but on a direct incurrence basis. The Veteran was noted to have injured his back prior to service entrance, however, a work-up of his back in 1968, to include x-rays and a physical evaluation, were negative for any back pathology.  The Veteran's spine was evaluated as "normal" at service entrance. Thus, in the absence of any low back pathology at service entrance in 1968, the Board finds that the Veteran is presumed sound at least with respect to his spine.  

The Board also finds the December 2008 VA examination inadequate because it is unclear as to the exact diagnosis of the Veteran's current low back disability.  In this regard, although X-rays of the Veteran's lumbar spine, performed in December 2008, revealed age-related multi-level degenerative bony/disc disease without evidence of any fracture, subluxation, bone destruction, soft tissue abnormality or spondylolysis, the impression was "[n]o acute abnormality."  The VA examiner diagnosed the Veteran with chronic low back pain.  This is insufficient because the "diagnosis" of low back pain does not necessarily mean that the Veteran has a disability that may be service-connected.  See Sanchez-Benitez, 13 Vet. App. at 282, appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez, 259 F.3d at 1356 (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Here, the X-ray report, while finding "no acute abnormality," did otherwise indicate the presence of some age-related degeneration.  For the foregoing reasons, the Board finds the December 2008 VA examiner's opinion to lack probative value.  

VA re-examined the Veteran's spine in February 2013.  The Veteran gave a history with respect to his spine that is consistent with that previously reported herein.  A physical evaluation of the Veteran's spine, to include x-ray interpretations of the thoracic and lumbar spine showed evidence of spondylosis and slight interval progression of spondylosis since 2009.  There was no evidence of any fracture.  As to the etiology of the Veteran's thoracolumbar spine disability, the VA physician opined that it was "UNLIKELY" that any currently diagnosed low back disability(ies) were causally related to active military service nor was arthritis of the low back manifested to compensable degree within year of discharge from military service in 1973.  The VA examiner reasoned that although the Veteran's service treatment records show that he had been diagnosed with a chronic lumbar strain in 1971, his November 1972 service separation examination report showed that his spine was evaluated as "normal."  The VA physician further opined that current medical literature supported the view that the most likely contributing etiology to the development of the [Veteran's] severe degenerative thoracolumbar spine was his occupation as long-haul truck driver.  Thus, it was the VA physician's opinion that the in-service episodes of thoracolumbar spine strain did not constitute a causative etiology of his current thoracolumbar spine disability.  (See February 2013 VA examination report, dated and signed by the examining physician in March 2013).  

The Board finds the February 2013 VA examiner's opinion to be competent, well-supported and essentially uncontroverted evidence against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA examiner's opinion is also consistent with the evidence of record, namely the Veteran's service treatment records containing diagnoses of mild sprain and diagnosis of chronic lumbar muscle strain in August and September 1971, respectively, and normal spine examination at service discharge in November 1972.  

Moreover, as there is there is no evidence of any arthritis of the spine within a year of the Veteran's discharge from active service in January 1973, respectively, service connection for arthritis of the spine on a presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309.

The Veteran has contended that he has experienced low back pain from active service through the present time.  The Board finds the Veteran's statements not to be credible.  While service treatment records reflect that he had received treatment for low back pain and contain diagnoses of mild sprain and chronic lumbar muscle strain in August and September 1971, respectively, they do not contain any history of pain subsequent to the Veteran having lifted a cable or other heavy  object.  In fact, in September 1971, the Veteran gave a history of having injured his low back prior to service entrance as a result of having lifted a 600-pound door.  Furthermore, by October 1971, the Veteran had obtained complete relief of his back symptoms from medication.  (See October 1971 service treatment report).  The Veteran's spine was evaluated as normal at a November 1972 service separation examination. Post-service VA and treatment examination reports, are devoid of any subjective complaints or  clinical findings of any back pathology until 1999, over two decades after service discharge in January 1973, despite the Veteran having sought treatment for other orthopedic complains, such as right shoulder, left hip and right knee pain.  (See treatment reports, prepared by J. H., M. D., dated from December 1999 to August 2002).

The Veteran's statements indicating continuous back symptomatology since discharge from service lack credibility.  See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous back symptomatology since discharge from service.  The Veteran's statements, indicating continuous back symptomatology since discharge from service, lack credibility as they are inconsistent with the other evidence of record.  

Although the Board readily acknowledges that Veteran is competent to report back symptoms such as pain, there is no indication that the Veteran is competent to etiologically link these reported symptoms to his current back disabilities, diagnosed several decades after his discharge from service in January 1973, or to link his current diagnoses of degenerative disc disease and spondylosis to having lifted a heavy object during military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

A back disability was not noted at the Veteran's physical examination for service entrance.  It has not been objectively shown to be etiologically related to the in-service complaints of back pain and diagnoses of mild sprain and lumbar muscle strain or to have manifested to a compensable degree within a year of service discharge in January 1973.  Therefore, the Board concludes that service connection for a back disability is denied.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a back disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


